Title: Deed for Ferry Farm Land, 7 July 1748
From: Washington, George
To: 

 
Fredericksburg, 7 July 1748. “This Indenture made the seventh day of July in the year of our Lord one thousand seven hundred & forty eight Between Lawrence Washington and Nathaniel Chapman Gent. Executors of the last Will & Testament of Augustine Washington of the County of King George Gent. deceased of the one part, and Anthony Strother of the said County of King George Gent. of the other part, Whereas the said Augustine Washington in his lifetime was Seized in his Demesne as of fee, of and in one Certain tract or parcel of Land with its Appurtenances lying & being in the said County of King George Containing by Estimation one hundred & sixty five Acres, more or less . . . This Indenture Witnesseth that the said Lawrence Washington & Nathaniel Chapman in pursuance of the trust reposed in them by the said Will, And for & in Consideration of the sum of one hundred & ten pounds Sterling money of England, to them in hand paid (in bills of Exchange) by the said Anthony Strother . . . Do Give Grant Bargain Sell, Alien, Assign & Confirm unto the sd Anthony Strother his heirs & Assigns forever, All the af[oresai]d tract or parcell of Land . . . .”
